Citation Nr: 0312779	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  93-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from October 1939 to June 
1943.  He died in January 1992.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for the cause of the veteran's death.  

This appeal was previously before the Board on several 
occasions.  In a decision dated March 27, 1995, the Board 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In an 
Order issued in February 1996, the Court vacated the Board's 
March 1995 decision in accordance with the parties' Joint 
Motion for Remand to the BVA and to Stay Further Proceedings, 
and the matter was returned to the Board for further action.  

In June 1996, the Board remanded this matter to the RO for 
additional development.  The requested development was 
completed, and the case was returned to the Board.  In a 
decision dated May 7, 1999, the Board again denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant disagreed with that decision, 
and appealed to the Court.  In a Memorandum Decision dated 
August 8, 2000, the Court affirmed the Board's May 1999 
decision to the extent that the Board denied service 
connection for the cause of the veteran's death.  However, 
the Court vacated the Board's May 1999 decision to the extent 
that the Board failed to consider the appellant's claim for 
DIC based on 38 U.S.C. § 1318.  The case was returned to the 
Board.  

In March 2001, the Board remanded this matter to the RO for 
further development.  The case was returned to the Board, and 
by letter dated in May 2002, the Board notified the appellant 
that her case was subject to a temporary stay, as set forth 
in Chairman's Memorandum 01-01-17, which was drafted in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) ("NOVA 
I").  Recently, the stay was partially lifted, as set forth 
in Chairman's Memorandum 01-03-09, pursuant to the Federal 
Circuit's decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2001) ("NOVA II").  Although a stay remains 
in effect for a limited class of cases, (specifically, claims 
involving entitlement to DIC under 38 U.S.C. §§ 1311(a)(2) 
and 1318, where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence) the present appeal does not 
fall into that category of cases, and thus, is not affected 
by the remaining stay.  In short, the Board may proceed with 
adjudication of this appeal.

On March 19, 2003, the appellant submitted a motion to 
advance her appeal on the docket, based on her advancing age.  
See 38 C.F.R. § 20.900(c).  In a letter dated in April 2003, 
the Board denied that motion, as the appellant did not meet 
the requirements for advancing her appeal on the docket.




REMAND

This matter arises out of the appellant's claim that the 
veteran's service-connected conversion disorder, rated as 50 
percent disabling at the time of his death, should have been 
rated as 100 percent disabling since 1980, thus, entitling 
her to DIC benefits under 38 U.S.C. § 1318.  

As noted in the Introduction, in an August 2000 Memorandum 
Decision, the Court affirmed the Board's May 1999 decision to 
the extent that the Board denied service connection for the 
cause of the veteran's death.  However, the Court vacated the 
Board's May 1999 decision to the extent that the Board failed 
to consider the appellant's claim for DIC based on 38 U.S.C. 
§ 1318.  The Court cited a statement from the appellant's 
brief, in which she indicated that the veteran's service 
connected nervous condition was "overwhelming" and should 
be rated at 100 percent, and that the "ten year requirement 
could have been met."  The Board notes that the appellant's 
representative presented a similar contention in a statement 
received in August 1993, in which he requested retroactive 
100 percent benefits to April 1980.  The Court returned the 
case to the Board for consideration of the 38 U.S.C. § 1318 
issue.  

In March 2001, the Board remanded this case to the RO for 
compliance with all notification and development actions 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), which was enacted on November 9, 2000, during the 
pendency of this appeal.  In response to the Board's remand, 
in April 2001, the RO sent the appellant a letter notifying 
her of the VCAA and the impact that the law had on her 
appeal.  However, in explaining to the appellant what the 
evidence must show to establish entitlement, the RO explained 
what type of evidence was needed to establish entitlement for 
service connection for cause of death, which was not the 
issue on appeal.  The RO did not explain to the appellant 
what the evidence must show to establish entitlement to DIC 
under the provisions of 38 U.S.C. § 1318, as requested in the 
March 2001 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

In an attempt to cure the VCAA notice deficiency, the Board, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), sent the appellant a letter in April 2003, which 
notified her of the VCAA, and specifically indicated what 
type of evidence was needed to substantiate a claim for 
entitlement to DIC benefits under 38 U.S.C. § 1318.  (The 
Board's April 2003 letter also denied the appellant's motion 
for advancement of her appeal on the Board's docket, but that 
portion of the letter is unaffected by this remand).  In 
accordance with 38 C.F.R. § 19.9(a)(2)(ii), at the conclusion 
of the VCAA notice portion of that letter, the Board informed 
the appellant that she had 30 days from the date of the 
letter to respond, and that if the Board did not hear from 
her by the end of that 30-day period the Board would decide 
her appeal based on the evidence currently of record.  The 
letter also informed the appellant that if she sent in 
additional evidence within one year of the date of that 
letter, and it was determined that she was entitled to VA 
benefits, they may be able to pay her from the date her claim 
was received.  To date, the appellant has not responded to 
the Board's letter.  However, in the interim, there has been 
a change in the law regarding VCAA notice letters.  

The regulation on which the Board's April 2003 letter was 
based was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court), as 
it allowed the Board to provide claimants with no more than 
30 days to respond to VCAA notice, as opposed to the one-year 
requirement of 38 U.S.C. § 5103.  Disabled American Veterans 
v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  In view of 
the Federal Circuit Court's decision, the case must be 
remanded to the RO ensure proper VCAA notice, and to offer 
the appellant an adequate opportunity to respond to that 
notice.  

In regard to the merits of this claim, the Board emphasizes 
(as explained in the Introduction to this remand), that the 
former stay in place regarding adjudication of claims under 
the provisions of 38 U.S.C. § 1318, was partially lifted, as 
set forth in NOVA II.  This appeal is not affected by the 
remaining stay, and the RO should proceed with review of this 
appeal accordingly.
 
Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, as 
pertains to the appellant's claim for 
entitlement to DIC based on the 
provisions of 38 U.S.C. § 1318.  

As part of the notice required under the 
VCAA, the RO should inform the appellant 
of the type of evidence needed to 
substantiate a claim for entitlement to 
DIC under § 1318.  The RO should also 
inform the appellant that it would be 
helpful for her to identify any VA or 
private medical records not already of 
record that may be relevant to her 
claims, particularly any treatment 
records for the veteran dated during the 
ten-year period prior to the veteran's 
death.  The RO should also conduct any 
additional development of this case that 
is deemed necessary.

2.  After all required notification and 
development has been completed, the RO 
should again review the claim currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


